 

Exhibit 10.2

  

 

 

 

Qingdao Chengyang Xingyang Development and Investment Co., Ltd.

 

and

 

Sun Seven Star Investment Group Co., Ltd.

 

Beijing Seven Star Global Culture Development Co., Ltd.

 

Ideanomics, lnc.

 

Supplementary Agreement for Project Cooperation

 

 

December 2019

 

 

 

 



- 1 -

 

 
Supplementary Agreement for Project Cooperation

 

Party A: Qingdao Chengyang Xingyang Development and Investment Co., Ltd.

 

Party B: Sun Seven Star Investment Group Co., Ltd.

 

                 Beijing Seven Star Global Culture Development Co., Ltd.

 

Party C: Ideanomics,lnc.

 

Given:

 

1.Located in the geometric center of the "Greater Qingdao Area", Chengyang
District is a comprehensive land and air transportation hub of Qingdao. The
transportation in the area is highly developed with obvious industrial
advantages. It is the central area of the north shore of Jiaozhou Bay, which is
developed based on advanced manufacturing industries and is led by strategic
emerging industries, along with a renowned leading living environment for
residents.

 

2.Party B Sun Seven Star Investment Group (referred to as "Sun Seven Star") and
its subsidiary company Beijing Seven Star Global Cultural Development Co., Ltd.
is one of the largest privately diversified media investment groups in China,
with operations in 10 major cities worldwide.

 

3.Party A and B signed the "Project Cooperation Agreement" on December 31st,
2019, on that the party designated by Party B and Party A to jointly invest in
the establishment of a project company to work collaboratively in the clean
energy sector.

 



  4. Party C is a NASDAQ-listed company (NASDAQ code: IDEX). It is a global
enterprise dedicated to promote the electrification transformation of commercial
vehicles and the green financial technology revolution.



 



- 2 -

 

 

In order to implement Shandong Province's major development plan on the
replacement of old with new engines energy, based on the development advantages
and industrial characteristics of Chengyang District, leverage Party B's
resource advantages, industrial advantages, technological advantages and capital
advantages, attract new energy enterprises to settle in Chengyang and speed up
Chengyang's industrial upgrading iteration and the conversion of old and new
engines energy, all parties, in accordance with national laws and regulations
and local policies, after friendly consultations, have reached an agreement on
the establishment of a clean energy company in Chengyang, hereby signing this
supplementary cooperation agreement.

 

Article 1. The Principle of Cooperation

 

According to the development landscape of Chengyang District’s economic
development and the comprehensive urban plan, in combination with the
development strategies of Party B and Party C, all parties intend to cooperate
in the clean energy sector on the basis of legal compliance, equality,
voluntary, mutually beneficial and rapid growth. Cooperation will further
promote the development of the new engines energy industry in Chengyang District
and the improvement of the strengths of parties A, B, and C to achieve a win-win
situation.

 

Article 2. Cooperation Content

 

1lean energy sector. Party B appoints Party C to be fully responsible for the
cooperation with Party A in the clean energy business, including but not limited
to the overall execution and operation of the follow-up business. Mainly to
build mobile energy and the blockchain graphene trading platform (the next step
is to designate the main body of Party B to be responsible for the additional
implementation of the energy storage management company after the completion of
the Three Gorges Energy Program). It is planned to register and implement in
December 2019, launch officially in January 2020, with expected annual sales
revenue to exceed CNY 70 billion.

 



- 3 -

 

 

2Each party agrees to use the joint venture company jointly established by both
Party C's designated subsidiary company (Qingdao Mobo New Energy Automobile
Sales Co., Ltd.) and Party A's shareholder Qingdao Chengyang Development and
Investment Group Co., Ltd. as the project company agreed in this agreement:
Qingdao Chengyang Mobo New Energy Automobile Sales Service Co., Ltd. Party A
will be responsible for coordinating Qingdao Chengyang Development and
Investment Group Co., Ltd. in accordance with this agreement to handle the
equity change.

 

Article 3. Main Measures

 

1.Party A's Support and Assistance

 

1)Party A pays registered capital of CNY 200 million in installments, accounting
in total of 10% of the equity holding of the project company. No later than
January 20th, 2020, Party A shall pay the first installment of CNY 50 million
registered capital; once the project has officially put into operation, Party A
shall pay the registered capital of CNY 50 million installments whenever sales
or market value reaches CNY 10 billion (whichever comes first ), and after the
project sales or the market value reaches CNY 30 billion (whichever comes
first). Party A ’s registered capital of CNY 200 million should be fully paid.

 



- 4 -

 

  

The sales mentioned above shall be subject to the audited financial report of
the project company, that is, the date on which the corresponding audit report
is issued shall be the date on which the project company's sales are realized.
The market value mentioned above is calculated according to one of the following
methods:

 

a.The effective listing price or quotation on the stock exchange, that is, the
date on which the listing or quotation is made, is the date of realization.

 

b.The actual transaction price of selling all or part of the project company’s
equity held by Party A to a third party at that time shall be the date of
realization of the relevant agreement; the third party mentioned in this
paragraph shall not be under the control of Party A or Party B’s enterprise;

 

c.At that time, the actual price of the third party investor ’s capital increase
to the project company shall be the date of realization of the relevant
agreement; the third party mentioned in this paragraph shall not belong to the
enterprise controlled by Party A or Party C at that time.

 

2)After Party A starts to hold shares of the clean energy project company, it
will participate in important meetings of the project company and make decisions
on major issues to ensure the right to know the company's production and
operation. After the company has been operating for one year, Party A can choose
to sell part of its equity to future institutional investors, or can choose to
continue to hold it. Party A can withdraw completely after three years of
shareholding, and the shares should be bought back by Party C or any party
designated by Party C. The total amount of Party A's withdrawal should not be
higher than Party A's principal plus interest (annual interest 6%, interest in
this agreement refers to simple interest, the same below), that is, Party A's
withdrawal amount = total principal + annual interest 6%- total dividends by
each project company paid to Party A.

 



- 5 -

 

 

3)Party A assists Party B and Party C to provide office space for landing
projects and ensures that the space meets the basic office conditions.

 

4)Party A assists in seeking relevant national, provincial, and municipal
support policies, and grants current preferential policies of Chengyang District
upon laws and regulations.

 

2.Party C's Service and Support

 

1)Party C promises: The clean energy project will be registered and kicked off
in December 2019 and will officially start operations in January 2020; Party C
will make reasonable commercial efforts to accomplish the sales target agreed in
Article 2. If the sales target is not met, Party A will no longer pay the
remaining registered capital. The funds invested in the previous period,
confirmed by Party A and Party C, shall be bought back by Party C or its
designated party within 6 months after Party A ’s written notice. The total
amount of Party A's withdrawal should not be higher than Party A's principal
plus interest (6% per annum), that is, Party A's withdrawal amount = total
principal + 6% per annum-each total amount of dividends that has submitted to
Party A by each project company.

 

2)Before the listing of the clean energy project, if Party A plans to transfer
the shares, after the mutual written confirmation of both parties, Party C
promises to repurchase part or all of the shares that Party A plans to transfer,
the total amount of Party A's withdrawal should not be higher than Party A's
principal plus interest (6% per annum), that is, Party A's withdrawal amount =
total principal + 6% per annum-each total amount of dividends that has submitted
to Party A by each project company.

 



- 6 -

 



 

3)In order to ensure the safety of the funds invested by Party A, Party C
provides a guarantee recognized by Party A for the funds invested by Party A.
Party C should provide guarantor recognized by Party A, otherwise the
cooperation agreement will not take effect. The guarantor will provide guarantee
that the Party C promises to provide repurchase of Party A's invested capital in
the form of principal plus interest. Each party shall sign a separate written
guarantee agreement as a supplement to this agreement.

 

4)Party C promises that the joint venture company will pay dividends to Party A
at 6% per annum.

 

5)After the clean energy project has benefited from the policy incentive funds
allocated by the government, Party A withdraws the investment amount paid in
advance in equal amounts in accordance with the principle of equal withdrawal
priority.

 

Article 4. Cooperation Mechanism

 

In order to expand cooperation channels and ensure the effectiveness of
cooperation, each party set up a project promotion working group to coordinate
and deal with the difficulties and problems arising from the cooperation, and
jointly promote the implementation of specific projects. The Chengyang District
government of Qingdao has designated Chengyang sub-district office to be
responsible for communication, liaison, coordination and other specific
cooperation matters with the project party.

 



- 7 -

 

 

Article 5. Other Terms

 

1.The content of the clean energy sector involved in the original "Project
Cooperation Agreement" signed by Party A and Party B and all rights and
obligations of Party B shall be inherited by Party C.

 

2.Each party undertakes to have strict confidentiality obligations for the other
party's information, state secrets, business secrets and other information that
are known or obtained from each other during the cooperation process, and may
not be disclosed to any third party without the other party's written
permission. Except as otherwise provided by laws and regulations.

 

3.For matters not covered in this agreement, the parties may sign a
supplementary agreement in writing, and the supplementary agreement signed shall
have the same legal effect as this agreement.

 

4.In case of adjustments to laws, regulations or policies, the relevant contents
of this agreement shall be adjusted or changed. If one or all parties cannot
continue to execute this agreement due to force majeure, the execution of this
agreement shall be terminated. The termination of the agreement shall not affect
the execution of the specific cooperation agreements signed during the validity
period.

 

5.If there is a dispute between the parties during the implementation of this
agreement, the parties shall settle the dispute through friendly consultation.
If no settlement can be reached through consultation, the parties agree to
resolve the case through the people ’s court with jurisdiction in the place
where Party A is located.

 

6.This agreement is made in eight copies, each party holds two copies, and it is
effective from the date of signature and official seal of the representatives of
each party. It is valid for three years.

 

(No text below)

 

- 8 -

 

 

Singing Page:

 

 

 

Party A: Qingdao Chengyang Xingyang Development and Investment Co., Ltd.

 

Representative (Signature):

 

 

 

Party B: Sun Seven Star Investment Group Co., Ltd.

 

Representative (Signature):

 

 

 

Beijing Seven Star Global Culture Development Co., Ltd.

 

Representative (Signature):

 

 

 

Party C: Ideanomics,lnc.

 

Representative (Signature):

 

December 31, 2019

 



- 9 -

 

